2016 IL App (3d) 140604

                                Order filed October 19, 2016
     _____________________________________________________________________________

                                                 IN THE

                                   APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2016

     THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
     ILLINOIS,                                       )      of the 13th Judicial Circuit,
                                                     )      La Salle County, Illinois,
            Plaintiff-Appellee,                      )
                                                     )      Appeal No. 3-14-0604
            v.                                       )      Circuit No. 12-CF-608
                                                     )
     LOREN SWIFT,                                    )      Honorable
                                                     )      Cynthia M. Raccuglia,
            Defendant-Appellant.                     )      Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justices Holdridge and Wright concurred in the judgment and opinion.
     _____________________________________________________________________________

                                               OPINION

¶1          Defendant, Loren Swift, appeals from his conviction for aggravated driving under the

     influence (DUI). He argues first that the trial court should have dismissed the case where the

     indictment was deficient. Further, defendant contends that the State failed to prove the element

     of proximate cause beyond a reasonable doubt. We affirm.
¶2                                                 FACTS

¶3          On January 2, 2013, the State charged defendant with two counts of aggravated DUI (625

     ILCS 5/11-501(a)(6), (d)(1)(C) (West 2012)). The State would later drop one of those charges.

     The indictment on the remaining count read as follows:

                            “On or about, August 17, 2012, in LaSalle County, Illinois, ***

                    defendant[ ] committed the offense of: aggravated driving under the influence of

                    alcohol (Class 4 felony)

                            In that the said defendant drove a Chevy Trailblazer north on County

                    Highway 15 at a time when there was any amount of drug, substance or

                    compound in the defendant’s blood, breath, or urine resulting from the unlawful

                    use or consumption of cannabis, and in committing the violation the defendant

                    was involved in a motor vehicle accident that resulted in great bodily harm to

                    Robert Miller.”

¶4          The trial court arraigned defendant on February 1, 2013. On that date, the State tendered

     the then two-count indictment to the defense. Defense counsel stated: “We’ll acknowledge

     receipt of the two count indictment, waive reading of that and recitation of penalties and enter a

     plea of not guilty and demand trial by jury, please.”

¶5          Over the ensuing months, defendant filed a number of pretrial motions. In one of those

     motions, defendant moved to dismiss the charges against him on the grounds that the statute

     under which he was charged had been amended to carve out an exception for the lawful medical

     use of cannabis. Defendant argued that his equal protection and due process rights would be

     violated if the new standard did not apply to him. At a hearing on the matter, defense counsel

     declared that he had “read the whole act five times.” The trial court denied the motion.


                                                      2
¶6          Defendant’s jury trial commenced on March 10, 2014. The State’s first witness was Dr.

     Richard Anderson, a trauma surgeon at St. Francis Hospital in Peoria. Anderson testified that

     defendant was brought to the hospital on August 17, 2012, and a urinalysis was conducted as a

     standard part of trauma procedures. He testified that the urinalysis toxicology showed the

     presence of cannabinoids in defendant’s system. He explained that cannabinoids are derivatives

     of marijuana and that their presence in a urine sample is indicative of prior marijuana use.

¶7          After Anderson was dismissed, defense counsel moved to dismiss the indictment, arguing

     that it was defective on its face. Counsel argued that while the statute referenced a statutory

     subsection that required proximate cause, the actual indictment did not contain that element.

     Counsel characterized that as a fatal flaw, arguing that the case should be dismissed. The State

     argued that the phrase “resulted in great bodily harm,” as used in the indictment, had the same

     meaning as proximate cause. The State also referenced a discussion the parties had held

     regarding jury instructions that took place the previous day in the court’s chambers. Citing that

     discussion, the State suggested defense counsel’s argument was not made in good faith.

¶8          The trial court denied defendant’s motion and directed the State to amend the indictment.

     The court commented: “[I]t’s just a matter of words because resulted in does, indeed, mean the

     cause.” Accordingly, the court found that amending the indictment to include the proximate

     cause element was technical rather than substantive and thus did not require the State to go back

     to the grand jury. The court also found that amending the indictment to include the proximate

     cause element would cause no surprise to defendant.

¶9          The State’s next witness was Miller, the victim in the case. Miller testified that on the

     date in question he was driving his pickup truck with a trailer attached. After loading farm

     equipment onto his trailer, Miller proceeded north on County Highway 15 toward the town of


                                                      3
       Kernan. Miller described that stretch of Highway 15 as “gently rolling, [with a] roller coaster-

       type effect.” Miller testified that Highway 15 is a two-lane road with a three-foot shoulder.

¶ 10          As Miller turned onto Highway 15, he noticed in his mirror that a piece of the equipment

       on his trailer had come loose. Concerned that the equipment might fall off the trailer when the

       truck crossed railroad tracks, Miller decided to pull over. Citing his experience as a truck driver,

       Miller testified that he knew the best place to pull over would be the top of a hill. He explained

       that the top of a hill is ideal both to increase the visibility of his truck and to “get a truck moving

       again” upon restarting. Miller testified that he found an appropriate spot “on top of a little rise,”

       and that he “pulled off the road as far as I safely could.” Miller explained that to the right of the

       three-foot shoulder was a ditch with a steep drop-off. He testified that the wheels on his truck

       and trailer were as close to that drop-off as possible and were then “about halfway off the

       pavement.”

¶ 11          Upon stopping, Miller checked his driver’s side mirror and saw the running lights of a

       vehicle cresting a hill behind him. He activated his emergency flashers and checked his mirror

       once again. This time, Miller saw nothing behind him. He alighted from his truck and walked

       back to the trailer. He grabbed the loose piece of iron, then noticed that another piece of iron had

       come loose as well. Miller took the first piece of iron to the bed of his truck and turned back

       toward the trailer to retrieve the second loose piece. As he returned to the trailer, he noticed a

       vehicle traveling toward him. Miller testified: “I noticed a vehicle coming from the south at a

       rate of speed that I thought was faster than should have been traveling knowing that *** I was

       there. Knowing that I was *** partially obstructing the road.” Miller testified that the vehicle he

       saw was a TrailBlazer.




                                                         4
¶ 12          Miller saw the TrailBlazer hit his trailer. He testified that he did not hear the squealing of

       tires indicative of braking before the impact. Miller recalled spinning, as well as seeing a vehicle

       in the air. His next recollection was of lying in the middle of the road. His shoulder was on the

       center line with his head facing south. Miller testified that he was just under the TrailBlazer’s

       driver’s door. Miller spoke to the driver of the TrailBlazer as they waited for help to arrive.

       Miller identified defendant as the driver.

¶ 13          Miller was taken by ambulance to a hospital in Streator, then later via helicopter to St.

       Francis Hospital in Peoria. Miller testified that he sustained a number of injuries, including a

       broken femur, a broken disc in his lumbar spine, and three breaks in his pelvis. His injuries

       required eight or nine surgeries, including, in Miller’s words, “five serious surgeries.”

¶ 14          On cross-examination, Miller testified that he was aware of a large parking lot off

       Highway 15, approximately 25 to 50 yards north of where the accident took place. That parking

       lot was adjacent to Harv’s Auto Body Repair. He explained that he chose not to pull in there

       because backing out onto Highway 15 with his trailer would have been difficult and unsafe. It

       was for this same reason that Miller chose not to pull off onto a smaller street.

¶ 15          Lawrence Majerus of the La Salle County sheriff’s office testified that he responded to

       the scene of the accident. Majerus briefly spoke to defendant on the scene and again later at the

       hospital. Defendant told Majerus that he had been glancing at a cornfield, and when he brought

       his eyes back to the road he saw the truck and trailer, and was unable to stop or swerve. Majerus

       described the relevant stretch of Highway 15 as follows: “There are dips in the road but they’re

       not to the point where you come up over a rise and you’re on top of somebody.” Majerus

       confirmed that the accident occurred at the top of one of those rises. Majerus agreed that there




                                                        5
       were multiple places further down the road that Miller could have pulled into, including the

       parking lot by Harv’s Auto Body Repair.

¶ 16          David Guinnee, also of the La Salle County sheriff’s office, testified that he spoke to

       defendant on October 19, 2012, approximately two months after the accident. Defendant told

       Guinnee that on the morning of the accident he had purchased two sandwiches and placed them

       on the front passenger’s seat of his vehicle. Defendant told Guinnee that at one point the

       sandwiches fell off the seat onto the floorboard. Defendant bent down to retrieve the sandwiches,

       at which point the accident occurred. Defendant also told Guinnee that he had smoked marijuana

       approximately one month prior to the accident.

¶ 17          The defense’s first witness was Paul Surrock, who lived in Kernan and had come upon

       the accident after it occurred. He testified that a vehicle could safely pull off Highway 15 at

       Harv’s Auto Body Repair, which was 200 to 300 yards from where the accident occurred.

       Further, Surrock testified that approximately 50 yards beyond Harv’s, traveling north, was a

       large gravel parking lot big enough that one could “turn a train around” in it. Surrock described

       the shoulder at the scene of the accident as being 16 inches of gravel, 4 inches of grass, and then

       a significant drop-off. Surrock testified that he noticed marks indicating that the trailer’s tires had

       been “right at the edge of the grass,” just before the immediate drop-off. Surrock testified that he

       observed scratch marks in the roadway indicating that “part of the trailer hit was right almost in

       the center of the road. Like one foot off the center of the road of the yellow lines.”

¶ 18          Defendant testified on his own behalf. He testified that as he drove up a rise on Highway

       15 on the day of the accident, he could not see Miller’s vehicle. At one point, defendant reached

       down to pick up sandwiches that had fallen off of the passenger’s seat. Defendant described what

       happened next: “Bam. I did not—I didn’t even have time to put my brakes on. I didn’t have time


                                                         6
       to step on my brakes.” Defendant admitted that he had smoked marijuana a month prior to the

       accident and had taken a marijuana capsule for pain relief two weeks prior to the accident.

¶ 19          On cross-examination, defendant testified that he had been driving within the speed limit

       and had not slowed down as he approached the crest of the rise. He admitted that he “glanced”

       over a cornfield at some point to observe a parked train. He agreed that he had not mentioned the

       sandwiches until speaking to Guinnee over two months after the accident.

¶ 20          Following closing arguments, the trial court delivered instructions to the jury. In doing

       so, the court listed five propositions that the State was obligated to prove beyond a reasonable

       doubt to sustain a conviction for aggravated DUI. The court read the fifth proposition as follows:

       “That the defendant’s act of driving a vehicle while there was any amount of a drug, substance or

       compound in his blood or urine resulting from the unlawful use or consumption of cannabis was

       the proximate cause of the great bodily harm.” The court continued:

                             “The term ‘proximate cause’ means any cause which in the natural or

                      probable sequence produced the great bodily harm. It need not be the only cause

                      nor the last or nearest cause. It is sufficient if it occurs with some other cause,

                      which in combination with it causes the great bodily harm.”

¶ 21          The jury found defendant guilty of aggravated DUI. Following a sentencing hearing held

       on June 13, 2014, the trial court sentenced defendant to a term of two years’ imprisonment.

¶ 22                                             ANALYSIS

¶ 23          On appeal, defendant argues first that his conviction should be reversed because the

       State’s indictment was deficient. Alternatively, defendant argues that the State failed to prove

       him guilty beyond a reasonable doubt.




                                                       7
¶ 24                                              I. Indictment

¶ 25          Defendant argues that the indictment failed to strictly comply with the charging

       requirements set forth in section 111-3(a) of the Code of Criminal Procedure of 1963 (Code). See

       725 ILCS 5/111-3 (West 2012). Specifically, defendant points out that the indictment failed to

       allege that his conduct was the proximate cause of Miller’s injuries and that proximate cause is a

       necessary element of the offense. Because the State’s omission was substantive rather than

       formal, defendant maintains that the proper remedy is reversal of his conviction and dismissal of

       the charges.

¶ 26          Section 111-3(a) of the Code provides a list of five items that the State must include in

       any criminal charging instrument. 725 ILCS 5/111-3(a) (West 2012). This includes the

       requirement that the instrument “[set] forth the nature and elements of the offense charged.” 725

       ILCS 5/111-3(a)(3) (West 2012). Section 111-5 of the Code, however, provides that the charging

       instrument should not be dismissed based on formal defects—that is, minor, technical defects, as

       opposed to substantive defects. See 725 ILCS 5/111-5(a-f) (West 2012). That section further sets

       out a list of formal defects which will not form the basis of a dismissal:

                              “(a) Any miswriting, misspelling or grammatical error;

                              (b) Any misjoinder of the parties defendant;

                              (c) Any misjoinder of the offense charged;

                              (d) The presence of any unnecessary allegation;

                              (e) The failure to negative any exception, any excuse or proviso contained

                      in the statute defining the offense; or

                              (f) The use of alternative or disjunctive allegations as to the acts, means,

                      intents or results charged.” Id.

                                                         8
       Section 111-5 provides that a charging instrument that contains such a defect should be remedied

       via amendment, on motion of the State or defendant. Id.

¶ 27          Defendant argues that the State’s failure to include the element of proximate cause in the

       indictment constitutes a substantive defect. Defendant also maintains that absent strict

       compliance with section 111-3(a), an indictment must be dismissed. Our analysis requires three

       distinct inquiries: (1) was the indictment in the present case defective; (2) was any defect formal

       or substantive in nature; and (3) is defendant required to show prejudice flowing from the

       deficiency, and if so, has he shown such prejudice.

¶ 28                                              A. Defect

¶ 29          Section 11-501 of the Illinois Vehicle Code is entitled “Driving while under the influence

       of alcohol, other drug or drugs, intoxicating compound or compounds or any combination

       thereof” (DUI statute). 625 ILCS 5/11-501 (West 2012). Subsection (a) of the DUI statute sets

       forth the scenarios in which misdemeanor DUI may be committed. 625 ILCS 5/11-501(a) (West

       2012). In turn, subsection (d)(1) provides a list of circumstances in which misdemeanor DUI

       may be elevated to felony aggravated DUI. 625 ILCS 5/11-501(d)(1) (West 2012). Subsection

       (d)(1)(C), the subsection under which defendant was charged, provides that a person commits

       aggravated DUI where “the person in committing a violation of subsection (a) was involved in a

       motor vehicle accident that resulted in great bodily harm or permanent disability or

       disfigurement to another, when the violation was a proximate cause of the injuries.” 625 ILCS

       5/11-501(d)(1)(C) (West 2012).

¶ 30          Proximate cause is plainly an element of aggravated DUI as charged under subsection

       (d)(1)(C). Here, the court’s instruction to the jury stated that proximate cause was one of the

       propositions the State was obligated to prove in order to sustain a conviction. The State was


                                                       9
       required to include that element in the charging instrument. 725 ILCS 5/111-3(a)(3) (West

       2012). Since proximate cause was not explicitly stated in the indictment, the indictment was

       defective in that it failed to strictly comply with the Code.

¶ 31                                    B. Formal or Substantive Defect

¶ 32          A defect in a charging instrument is formal in nature where that defect “is not material or

       does not alter the nature and elements of the offense charged.” People v. Flores, 250 Ill. App. 3d
399, 401 (1993). A defect is considered substantive where it materially alters the charge in such a

       way that it cannot be determined whether the grand jury intended such an alteration. People v.

       Milton, 309 Ill. App. 3d 863, 866 (1999). In other words, “once an indictment has been returned

       by the grand jury, it may not be broadened through amendment except by the grand jury itself.”

       People v. Benitez, 169 Ill. 2d 245, 254 (1996).

¶ 33          The State’s failure to include proximate cause in the indictment in the present case does

       not fall under any of the formal defects contemplated by section 111-5 of the Code. See supra

       ¶ 26. The failure to include an essential element of the charge would seem to be a clear

       substantive defect, which requires a broadening of the indictment to include that element.

       However, the trial court reasoned that the phrase “resulted in great bodily harm” meant the same

       thing as proximate cause. Under the trial court’s analysis, the defect in the indictment was

       merely formal, because although the indictment did not contain the precise phrase “proximate

       cause,” it nevertheless sufficiently described proximate cause. See People v. Viar, 131 Ill. App.
2d 983, 985 (1971) (“It is one thing to hold that there is a total omission of a necessary allegation

       and quite another to hold that a necessary allegation is imprecisely stated.”).

¶ 34          The trial court erred in finding that “resulted in” holds the same functional meaning as

       “proximate cause.” “Cause” and “result” are separate concepts. As written, the State’s indictment


                                                         10
       only required that the end result of the motor vehicle accident was bodily harm to Miller. The

       DUI statute, however, requires that defendant’s driving a motor vehicle caused that bodily harm.

       625 ILCS 5/11-501(d)(1)(C) (West 2012). Proximate cause, as defined in the jury’s instructions,

       means “any cause which in the natural or probable sequence produced the great bodily harm.”

       Supra ¶ 20; see also infra ¶¶ 51-52. Indeed, Miller could have been injured in an accident with

       defendant, where defendant did not proximately cause those injuries. Thus, it is not apparent

       from the face of the indictment whether the grand jury considered whether defendant’s driving

       was the proximate cause of Miller’s injuries. The amendment to include proximate cause in the

       indictment, then, was necessarily a broadening of that charging instrument. Accordingly, the

       defect in the indictment was substantive in nature.

¶ 35                                             C. Prejudice

¶ 36          Whether a defendant must show that he was prejudiced by a substantively defective

       charging instrument turns on the timing of his challenge to that instrument. It is well-settled that

       where a charging instrument is challenged in a pretrial motion, the charging instrument will be

       dismissed if it does not strictly comply with the requirements of section 111-3 of the Code. E.g.,

       People v. Rowell, 229 Ill. 2d 82, 93 (2008). It is equally well-settled that where an indictment is

       challenged for the first time on appeal, a defendant must show prejudice in the preparation of his

       defense. People v. Davis, 217 Ill. 2d 472, 479 (2005). In that context, an indictment will be

       deemed “sufficient if it apprised the accused of the precise offense charged with sufficient

       specificity to prepare his defense and allow pleading a resulting conviction as a bar to future

       prosecution arising out of the same conduct.” People v. Gilmore, 63 Ill. 2d 23, 29 (1976).

¶ 37          Where a defendant challenged the State’s indictment during his trial is less well-settled.

       However, our supreme court has addressed such a situation on two occasions. In Benitez, 169 Ill.
11
       2d at 246-47, the grand jury returned an indictment that named only one codefendant, and did not

       contain Gavino Benitez’s name. The State nevertheless informed Benitez that he had been

       indicted. Id. at 247. At Benitez’s arraignment, the State filed a new indictment, which named

       Benitez. Id. The State had not reconvened the grand jury, nor had it filed any motion to amend

       the original indictment. Id. Thirteen months later, on the second day of trial, defense counsel

       alerted the court that “it ha[d] just come to [his] attention that the indictment in this case ***

       does not contain the name of Gavino Benitez.” (Internal quotation marks omitted.) Id. at 247-48.

       The trial court found the second indictment sufficient, and Benitez was found guilty.

¶ 38          The supreme court reversed, relying heavily on the fact that the State had failed to utilize

       either prescribed method for altering an indictment, i.e., returning to the grand jury or filing a

       motion for amendment. Id. at 255. The court explained:

                      “[T]he State arrogated for itself the power to amend the indictment as it saw fit.

                      Secretaries in the State’s Attorney’s office prepared the second indictment to

                      replace the first indictment. The second indictment added two new defendants and

                      changed the name of a victim. We cannot sanction such a practice. Assistant

                      State’s Attorneys and their staff do not have the authority to amend grand jury

                      indictments at will. Accordingly, we find that the second indictment was not valid

                      as to the present defendant. Because the initial indictment failed to name

                      defendant and the second indictment was not valid, defendant was never properly

                      charged with any offense.” Id.

¶ 39          Further, the court rejected the State’s argument that the conviction should nevertheless

       stand because Benitez could not show that he suffered any prejudice as a result of being

       arraigned under the second indictment. Id. at 257. The court stated: “We hold that, under the


                                                       12
       unique circumstances of this case, defendant is not required to show that he sustained prejudice

       to warrant reversal of his convictions.” Id. at 259.

¶ 40          Our supreme court considered a challenge to a charging instrument nine years later in

       People v. Cuadrado, 214 Ill. 2d 79 (2005). In Cuadrado, the court held that its prior decision in

       Benitez had been based primarily on the prosecution’s malfeasance in substituting one indictment

       for another. Id. at 87. Thus, the court held that, as a general rule, a defendant challenging a

       charging instrument during trial must show prejudice and that the misconduct in Benitez

       represented an exception to that rule. Id.

                      “Our holding in Benitez clearly relied in large part upon the prosecution’s

                      misconduct. Due to that misconduct, the defendant was denied an opportunity to

                      object to the deficiencies in the indictment before trial because he was only

                      apprised of the State’s improprieties after the trial had begun.

                              In marked contrast, defendant in this case had ample opportunity before

                      trial to object to the indictment. The indictment properly cited the charged offense

                      [citation]. Its only deficiency was the substitution of the word “solicited” for the

                      word “procured” used in the statutory section defining solicitation of murder for

                      hire [citation]. We disagree with the State that the substitution is irrelevant and

                      that the two terms are interchangeable. We do agree with the State, however, that

                      defendant was not prejudiced by the substitution. Prior to filing her motion to

                      dismiss the indictment, defendant filed and argued a motion for a directed finding,

                      alleging the State’s case in chief failed to prove that she “procured” Jimenez to

                      murder her husband. This motion establishes that defendant was aware of the

                      State’s need to prove procurement. We cannot say the error in the indictment


                                                        13
                      inhibited defendant in the preparation of her defense. Accordingly, we cannot

                      conclude that defendant suffered any prejudice.” Id. at 87-88.

¶ 41          We recognize that defendant here challenged the indictment after only one witness

       testified, whereas the defendant in Cuadrado did so after the State had completed its case-in-

       chief and after making a motion for directed finding. However, given the “general requirement of

       prejudice when an indictment is challenged after the commencement of trial” (id. at 87), we find

       this to be a distinction without a difference. Indeed, the State only amended the indictment after

       the trial court ordered it to do so. The defendant is obligated to show that he was prejudiced by

       the defective indictment in order to obtain relief in the form of dismissal.

¶ 42          Defendant, however, has put the full force of his argument on appeal behind the legal

       theory that he is not obligated to show prejudice in the preparation of his defense. He makes no

       alternative argument that he actually did suffer prejudice. In any event, the record would

       contradict any such argument.

¶ 43          The record shows that defendant was aware of the proximate cause element, despite the

       State’s failure to include it in the charging instrument and suffered no prejudice in the

       preparation of his defense. The trial court properly denied defendant’s motion to dismiss the

       indictment.

¶ 44                                    II. Sufficiency of the Evidence

¶ 45          Defendant next contends that the State failed to introduce evidence sufficient to prove

       him guilty beyond a reasonable doubt. In this context, defendant once again takes issue with the

       proximate cause requirement. Specifically, defendant maintains that the State failed to prove that

       his conduct was the proximate cause of Miller’s injuries where evidence showed that Miller’s

       own actions were an intervening cause of those injuries.


                                                        14
¶ 46             When a challenge is made to the sufficiency of the evidence at trial, we review to

       determine whether any rational trier of fact could have found the essential elements of the crime

       beyond a reasonable doubt. People v. Baskerville, 2012 IL 111056, ¶ 31; People v. Collins, 106
Ill. 2d 237, 261 (1985). In making this determination, we review the evidence in the light most

       favorable to the prosecution. Baskerville, 2012 IL 111056, ¶ 31. All reasonable inferences from

       the record in favor of the prosecution will be allowed. People v. Bush, 214 Ill. 2d 318, 327

       (2005).

¶ 47             It is not the purpose of a reviewing court to retry a defendant. People v. Milka, 211 Ill. 2d
150, 178 (2004). Great deference is given to the trier of fact. See, e.g., People v. Saxon, 374 Ill.

       App. 3d 409, 416-17 (2007). “The weight to be given to witnesses’ testimony, the witnesses’

       credibility, and the reasonable inferences to be drawn from the evidence, are all the responsibility

       of the fact finder.” Milka, 211 Ill. 2d at 178. The trier of fact is not required to accept or

       otherwise seek out any explanations of the evidence that are consistent with a defendant’s

       innocence; nor is the trier of fact required to disregard any inferences that do flow from the

       evidence. People v. Campbell, 146 Ill. 2d 363, 380 (1992).

¶ 48             “[A]ggravated DUI is simply misdemeanor DUI with an aggravating factor, which turns

       the offense into a felony.” People v. Martin, 2011 IL 109102, ¶ 24. In order to prove the

       underlying misdemeanor DUI in the present case, the State needed only to show that defendant

       was in actual physical control of a vehicle while “there [was] any amount of a drug, substance, or

       compound in [defendant’s] breath, blood, or urine resulting from the unlawful use or




                                                          15
       consumption of cannabis” or other controlled substances. 625 ILCS 5/11-501(a)(6)

       (West 2012). 1 Defendant concedes that the State proved that he committed this misdemeanor.

¶ 49           To prove that defendant committed aggravated DUI, the State had the burden of proving

       beyond a reasonable doubt that defendant, “in committing a violation of subsection (a)[,] was

       involved in a motor vehicle accident that resulted in great bodily harm or permanent disability or

       disfigurement to another, when the violation was a proximate cause of the injuries.” 625 ILCS

       5/11-501(d)(1)(C) (West 2012). Our supreme court has clarified that the proximate cause

       element refers not to the presence of drugs referenced in subsection (a)(6), but only to a

       defendant’s driving. Martin, 2011 IL 109102, ¶ 26. In other words, the State must prove only a

       causal link between defendant’s driving and a person’s injuries. Id.

¶ 50           The concept of proximate cause encompasses two separate requirements, cause in fact

       and legal cause. People v. Hudson, 222 Ill. 2d 392, 401 (2006). “Cause in fact exists where there

       is a reasonable certainty that a defendant’s acts caused the injury or damage.” First Springfield

       Bank & Trust v. Galman, 188 Ill. 2d 252, 258 (1999).

                       “Legal cause ‘is essentially a question of foreseeability’; the relevant inquiry is

                       ‘whether the injury is of a type that a reasonable person would see as a likely

                       result of his or her conduct.’ [Citation.] Foreseeability is added to the cause-in-


               1
                 Though subsection (a)(6) appears in the statute entitled “Driving while under the influence ***,”
       no actual “influence” or impairment is necessary to sustain a conviction under that subsection. It has thus
       been characterized as a strict liability violation. 625 ILCS 5/11-501(a)(6) (West 2012). E.g., People v.
       Merrick, 2012 IL App (3d) 100551, ¶ 27. Perhaps reflective of changing public perceptions, our
       legislature has begun to phase out that strict liability for drivers found with cannabis or its derivatives in
       their systems. Effective in 2014, the statute now contains an exception for those lawfully consuming
       cannabis pursuant to Compassionate Use of Medical Cannabis Pilot Program Act (410 ILCS 130/1 et seq.
       (West 2014)). 625 ILCS 5/11-501(a)(6) (West 2014). Effective July 29, 2016, cannabis has been removed
       from subsection (a)(6) altogether. Pub. Act 99-697 (eff. July 29, 2016) (amending 625 ILCS 5/11-501
       (West 2014)). Now, the presence of cannabis in a driver’s system may only serve as the basis for a DUI
       conviction when it reaches a certain level in the body, similar to a DUI conviction based on alcohol. Pub.
       Act 99-697 (eff. July 29, 2016) (amending 625 ILCS 5/11-501.2 (West 2014)).
                                                            16
                      fact requirement because ‘even when cause in fact is established, it must be

                      determined that any variation between the result intended *** and the result

                      actually achieved is not so extraordinary that it would be unfair to hold the

                      defendant responsible for the actual result.’ ” Hudson, 222 Ill. 2d at 401 (quoting

                      Galman, 188 Ill. 2d at 258, and 1 Wayne R. LaFave, Substantive Criminal Law

                      § 6.4, at 464 (2d ed. 2003)).

¶ 51          A defendant may escape liability by showing that an intervening event was the actual

       proximate cause of an accident. See Mack v. Ford Motor Co., 283 Ill. App. 3d 52, 57 (1996)

       (citing Davis v. Marathon Oil Co., 64 Ill. 2d 380, 395 (1976)). An intervening event does not

       break the chain of legal causation, however, where that intervening event is foreseeable. Id.

       (citing Felty v. New Berlin Transit, Inc., 71 Ill. 2d 126, 131 (1978)). In fact, there may be more

       than one proximate cause to an injury. E.g., Seef v. Ingalls Memorial Hospital, 311 Ill. App. 3d
7, 20 (1999). “Furthermore, the precise nature of the intervening cause need not be foreseen

       [citation], and where varying inferences are possible, foreseeability is a question for the jury

       [citation].” Mack, 283 Ill. App. 3d at 57.

¶ 52          A rational juror could reasonably have found that defendant’s driving proximately caused

       Miller’s injuries. Such a juror could surely conclude that it is foreseeable that a vehicle may be

       pulled over onto the shoulder of a road. Moreover, a rational juror could certainly find it

       foreseeable that when the shoulder of a road is narrow, such a stopped vehicle may partially

       obstruct the roadway. Finally, a rational juror could also conclude that when a driver takes his

       eyes off the road, whether to stare into a cornfield, or to pick up sandwiches, it is foreseeable that

       a traffic accident might occur.




                                                        17
¶ 53          Defendant maintains that Miller’s conduct was an unforeseeable intervening cause of

       Miller’s injuries, defeating the conclusion that defendant’s own driving was the proximate cause

       of those injuries. He asserts that he “could not have foreseen that a trailer would be obstructing

       the only northbound lane of a road with rolling hills which already made it difficult to anticipate

       conditions ahead.”

¶ 54          However, as discussed above, a rational jury could find that a motorist pulled over onto

       the narrow shoulder should have been foreseeable to defendant. While the defense did present

       evidence probative of the unreasonableness of Miller’s actions, the jury was under no obligation

       to accept its evidence. When looking at the evidence in the light most favorable to the State, we

       find that a rational juror could have found defendant’s conduct to be the proximate cause of

       Miller’s injuries beyond a reasonable doubt.

¶ 55                                            CONCLUSION

¶ 56          The judgment of the circuit court of La Salle County is affirmed.

¶ 57          Affirmed.




                                                       18